      Case 3:21-cv-00763-K Document 1 Filed 04/01/21                Page 1 of 2 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 SHANETTA PETERSON                              §
     Plaintiff,                                 §
                                                §
 v.                                             §    CIVIL ACTION NO.
                                                §
 MARCUS CAMPBELL; AND                           §
 INTERMODAL CARTAGE CO., LLC                    §
      Defendant.                                §

           NOTICE OF REMOVAL TO DEFENDANT MARCUS CAMPBELL

       Please take notice of the civil action, in which you are a Defendant, brought on March 22,

2021, in the 162nd Judicial District Court, Dallas County, Texas, entitled Shanetta Peterson v.

Marcus Campbell and Intermodal Cartage Co., LLC; Cause No. DC-21-03661, has been removed

from that court to the United States District Court for the Northern District of Texas, Dallas

Division, effective today, April 1, 2021. On this day, a Notice of Removal, a copy of which is

attached, was filed with the clerk of the United States District Court, and a copy of that Notice of

Removal has been filed with the Clerk of the state court, effecting removal pursuant to 28 U.S.C.

section 1446.




NOTICE OF REMOVAL TO DEFENDANT MARCUS CAMPBELL                                                Page 1
2013793
185.201
     Case 3:21-cv-00763-K Document 1 Filed 04/01/21               Page 2 of 2 PageID 2



                                            Respectfully submitted,


                                            By: /s/ David L. Sargent
                                                DAVID L. SARGENT
                                                State Bar No. 17648700
                                                david.sargent@sargentlawtx.com

                                            SARGENT LAW, P.C.
                                            1717 Main Street, Suite 4750
                                            Dallas, Texas 75201-7346
                                            (214) 749-6516 (direct – David Sargent)
                                            (214) 749-6316 (fax – David Sargent)

                                            ATTORNEYS FOR DEFENDANT
                                            INTERMODAL CARTAGE CO., LLC


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 1st day of April 2021, a true and correct copy of the

foregoing document was forwarded via U.S. Mail to:

       Rob Loar                                         Marcus Campbell
       Shelly Greco                                     794 Catalina Drive
       Witherite Law Group, PLLC                        Lancaster, Texas 75146
       10440 N. Central Expressway, Suite 400           Defendant
       Dallas, Texas 75231-2228
       Counsel for Plaintiff

                                                    /s/ David L. Sargent
                                                    DAVID L. SARGENT




2103793 v.1
9000/00001




NOTICE OF REMOVAL TO DEFENDANT MARCUS CAMPBELL                                              Page 2
2013793
185.201
